Honorable John M. Prenderville Chairman State Athletic Commission Department of State
Deputy Commissioner Peter Della Iacono through his counsel, has asked for an advisory opinion on the permissibility of his undertaking an assignment as a referee and official of the World Boxing Council concurrent with his obligations as Deputy Commissioner of the New York State Athletic Commission.
The relevant facts, as presented to us, are these. Mr. Della Iacono's duties as Deputy Commissioner are in the field of boxing and wrestling, for which he is paid a maximum of $5,000 per year on a per diem basis. He now has an opportunity to receive assignments as a referee and official of the World Boxing Council, involving assignments outside the State of New York and outside the United States.
On these facts there appears to be no violation of the specific prohibitions of the Public Officers Law of New York State (§§ 73, 74). The only question is whether there might be an appearance of impropriety in the concurrent relationship with the State Athletic Commission and the World Boxing Council. However, since all activities of the one are in New York State and of the other are outside New York State, we see no conflict between the two positions. This is on the assumption, however, that Mr. Della Iacono's duties with the World Boxing Council or with the New York State Athletic Commission will not involve participation in the formulation of policy that might have impact on the other organization.